DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-7 and 17-18 are Canceled.
Claims 21-29 are New.
Applicant's arguments filed 7/26/2022 in response to Office Action 4/26/2022 have been fully considered but they are not persuasive for at least the following reasons:
Regarding amended claim 8, 
(page 9, third to last para) Applicant argues that Wu blades (28) do not abut (18) or (26), but does abut (17). Examiner assumes Applicant is referring the “upper rim” assembly (16-18, 26) of Wu in the rejection below. Examiner points out that (17) is a part of the upper rim, therefore, as cited, (28) abuts the “upper rim” as claimed.

(page 9, second to last para) Applicant argues that Wu does not contemplate protuberances with a generally circular cross section. Examiner disagrees since “generally” broadens the broad term “circular”. Without further definition disclosed, examiner interprets Wu Figure 6 to be “generally circular” insofar as Applicant’s protuberance is “generally circular” in Figure 5 (106) for said cross section.

Regarding amended claim 19, 
(page 10, last para) Applicant argues that Wu does not teach “a plurality of protuberances spaced apart from first and second channel sidewalls”. Examiner points out the limitation “from first and second channel sidewalls” is not in the claims.

(page 10, last para) Applicant argues that Wu does not contemplate protuberances with a generally circular cross section. Examiner disagrees since “generally” broadens the broad term “circular”, and is not further defined beyond Applicant disclosed Figures.

Please see a detailed analysis in the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8-13, 19-21 and 25-26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 20120168338 by Wu et al. (hereinafter “Wu”).
Regarding claim 8, Wu teaches a pail (Abstract, container prevents leakage during transport or temporary storage, including a circular shape [0002]), comprising: 
   a container (Fig 7) comprising 
a base (Fig 4), a container sidewall (Fig 4, perimeter sidewall 13) extending upwardly from the base to an upper rim (Fig 4, rim 16, 17, 18, 26), and a sealing rib (Fig 6, protrusion 26) extending from the container sidewall adjacent to the upper rim; and 
   a lid (Fig 1) comprising 
a channel (Fig 6, channel 7, 8 , 9) for receiving the upper rim of the container, the channel comprising a channel base (Fig 6, 8), 
a plurality of protuberances (Fig 6, blades 28) arranged spaced apart on an inner surface of the channel base ([0058] “blades 28 are spaced along inner edge 7”) and extending downwardly therefrom (blades 28 extend downwardly from 7), 
a first channel sidewall (Fig 6, 9), and a sealing shoulder (Fig 6, locking lip 25 with 24, forms a seal [0063]) that projects inwardly from the first channel sidewall (Fig 6 examiner interprets “inwardly” as toward the interior of the container), 
wherein the channel base (Fig 6, 8) comprises an inner end (inner end of 8) and an outer end (outer end of 8), and the first channel sidewall (Fig 6, 9) extends downwardly from the outer end of the channel base (Fig 6, 9),
wherein the sealing rib (Fig 6, 26) extends outwardly from the container sidewall (Fig 6, 26),
wherein the sealing rib (Fig 6, 26) comprises an upper rib surface (upper surface of 26 with 22), a lower rib surface (lower surface of 26), and a distal rib surface (distal surface of 26 between) that extends between upper and lower rib surfaces,
wherein, when the upper rim (Fig 6, 16-18, 26) of the container is received by (Fig 6) the channel (Fig 6, 7-9) of the lid (Fig 1), the lower rib surface abuts (lower surface abuts 24-25) the sealing shoulder (Fig 6, 24-25) and the distal rib surface abuts (distal rib surface abuts 9 which includes 24) the first channel sidewall (Fig 6, 9), to thereby form a seal ([0063] locking seal of three seals),
wherein the upper rib surface (upper surface of 26 with 22) defines a topmost surface (Fig 6, 22 defines a topmost surface of cited rim 18) of the upper rim (Fig 6, 16-18, 26),
wherein the protuberances (Fig 6, 28) bear against ([0058] blades 28 provide strength to the two edges, wherein [0063] the three seals reinforce each other, thereby bear against one another) upper rib surface (Fig 6, 26 with 22), which thereby urges the lower rib surface (lower surface of 26) downwardly against ([0063] downward motion guided by 28 causes outward flex of 9, thereby urges downwardly against) the sealing shoulder (Fig 6, 24-25),
wherein each of the protuberances is generally circular in cross section (Fig 6 shows 28 with generally circular cross-section; examiner notes no specific definition of “generally” or “circular”).

Regarding claim 9, Wu already teaches the channel (Fig 6, 7-9) comprises a second channel sidewall (Fig 6, 7), and the second channel sidewall extends downwardly from the inner end (inner end of 8) the channel base (Fig 6).

Regarding claim 10, Wu already teaches the second channel sidewall (Fig 6, 7) urges ([0058] blades 28 provide strength to the two edges, wherein [0063] the three seals reinforce each other) the distal rib surface outwardly against the first channel sidewall ([0063] downward motion guided by 28 causes outward flex of 9, thereby urges downwardly against).

Regarding claim 11, Wu further teaches ([0058] handling; the term “handling’ necessarily defines a scale to a user’s hand to the container, thereby defining a fixed proportional scale of the Figures) a channel width (Fig 6, a width of channel 24 includes a portion of 25) is smaller than a rib dimension (Fig 6, a dimension of rib 26 is smaller) so that there is an interference fit therebetween (so that an interference fit necessarily occurs between 24-25 and 26, as evidenced by [0063] locking lip 25 flexes channel portion 9 (which includes 24 and 25) outward; in addition, since the seals are mutually reinforcing [0064] in an urged formation [0063], an interference fit is necessarily present).

Regarding claim 12, Wu further teaches the second channel sidewall (Fig 6, 7) includes at least one wiper element (Fig 6, middle portion of 28) that projects outwardly to cause ([0064] mutually reinforcing) the distal rib surface (distal surface of 26) to bear outwardly against ([0064] mutually reinforcing) the first channel sidewall (Fig 6, 9).

Regarding claim 13, Wu further teaches the protuberances (Fig 6, 28) are spaced apart regularly within the channel so that a pitch distance (Fig 1 shows spaced apart at a pitch distance, since Fig 6 aligns 28 with 10, and 10 is shown spaced apart) between adjacent protuberances is generally uniform about a perimeter of the lid (spacing is generally uniform about a perimeter of the lid Fig 1).

Regarding claim 19, Wu teaches a lid (Fig 1) for sealing an open end (Abstract) of a container (Abstract, container prevents leakage during transport or temporary storage), 
   the container comprising 
an upper rim (Fig 6, 16, 17, 18, 26) and a sealing rib (Fig 6, protrusion 26), 
   the lid comprising: 
a channel (Fig 6, channel 7, 8, 9) comprising a channel base (Fig 6, 8), a plurality of protuberances (Fig 6, 28) arranged spaced apart on an inner surface (inner surface of 7-9) of the channel base and extending downwardly therefrom (Fig 6), 
a first channel sidewall (Fig 6, 9), and a sealing shoulder (Fig 6, locking lip 25 with 24, forms a seal [0063]) that projects inwardly from the first channel sidewall (Fig 6 examiner interprets “inwardly” as toward the interior of the container), wherein, 
when the upper rim of the container is received by the channel of the lid (Fig 6), the protuberances abut the upper rim (Fig 6, 28 abuts 17) and the sealing rib engages the first channel sidewall and the sealing shoulder (Fig 6 and [0063]),
wherein the channel base (Fig 6, 8) comprises an inner end (inner end of 8) and an outer end (outer end of 8), and the first channel sidewall extends downwardly from the outer end of the channel base (Fig 6),
wherein the channel (Fig 6, 7-9) comprises a second channel sidewall (Fig 6, 7), and the second channel sidewall extends downwardly from the inner end the channel base (Fig 6),
wherein each of the plurality of protuberances is disposed on the inner surface of the channel base intermediate of the first channel and the second channel sidewall (Fig 6, each 28 is disposed on the inner surface of 8 and intermediately between 9 and 7), and 
wherein each of the protuberances is generally circular in cross section (Fig 6 shows 28 with generally circular cross-section; examiner notes no specific definition of “generally” or “circular”).

Regarding claim 20, Wu further teaches the second channel sidewall (Fig 6, 7) includes at least one wiper element (Fig 6, middle portion of 28) that projects outwardly.

Regarding claim 21, Wu further teaches wherein each of the plurality of protuberances is disposed on the inner surface of the channel base intermediate of the first channel and the second channel sidewall (Fig 6, each 28 is disposed on the inner surface of 8 and intermediately between 9 and 7). 

Regarding claim 25, Wu further teaches a pail (Abstract, container prevents leakage during transport or temporary storage, including a circular shape [0002]), comprising: 
   a container (Fig 7) comprising 
   a base (Fig 4), a container sidewall (Fig 4, perimeter sidewall 13) extending upwardly from the base to an upper rim (Fig 4, rim 16, 17, 18, 26), and a sealing rib (Fig 6, protrusion 26) extending from the container sidewall adjacent to the upper rim,
   the sealing rib (Fig 6, 26) comprises an upper rib surface (upper surface of 26 with 22), a lower rib surface (lower surface of 26), and a distal rib surface (distal surface of 26 between) that extends between upper rib surface and lower rib surface; and
   a lid (Fig 1) comprising 
   a channel (Fig 6, channel 7, 8 , 9) for receiving the upper rim of the container, the channel comprising a channel base (Fig 6, 8),
   a first channel sidewall (Fig 6, 9), a second channel sidewall (Fig 6, 7), 
   the channel base (Fig 6, 8) comprises an inner end (inner end of 8) and an outer end (outer end of 8), and the first channel sidewall (Fig 6, 9) extends downwardly from the outer end of the channel base (Fig 6, 9),
   the second channel sidewall (Fig 6, 7), and the second channel sidewall extends downwardly from the inner end (inner end of 8) the channel base (Fig 6),
   a plurality of protuberances (Fig 6, blades 28) arranged spaced apart on an inner surface of the channel base ([0058] “blades 28 are spaced along inner edge 7”) intermediate of the first channel and the second channel sidewall (Fig 6, each 28 is disposed on the inner surface of 8 and intermediately between 9 and 7), and
   a sealing shoulder (Fig 6, locking lip 25 with 24, forms a seal [0063]) that projects inwardly from the first channel sidewall (Fig 6 examiner interprets “inwardly” as toward the interior of the container),
   wherein, when the upper rim (Fig 6, 16-18, 26) of the container is received by (Fig 6) the channel (Fig 6, 7-9) of the lid (Fig 1)
   the protuberances (Fig 6, 28) bear against ([0058] blades 28 provide strength to the two edges, wherein [0063] the three seals reinforce each other, thereby bear against one another) upper rib surface (Fig 6, 26 with 22), which thereby urges the lower rib surface (lower surface of 26) downwardly against ([0063] downward motion guided by 28 causes outward flex of 9, thereby urges downwardly against) the sealing shoulder (Fig 6, 24-25), and 
   the second channel sidewall (Fig 6, 7) urges ([0058] blades 28 provide strength to the two edges, wherein [0063] the three seals reinforce each other) the distal rib surface outwardly against the first channel sidewall ([0063] downward motion guided by 28 causes outward flex of 9, thereby urges downwardly against),
   to thereby form a seal ([0058] seal)

Regarding claim 26, Wu further teaches the second channel sidewall (Fig 6, 7) includes at least one wiper element (Fig 6, middle portion of 28) that projects outwardly to cause the distal rib surface to bear outwardly against the first channel sidewall (outward bear against caused by [0063] downward motion guided by 28 causes outward flex of 9, thereby outwardly against).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16, 22-24 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wu.
Regarding claim 14, Wu further teaches the lid (Fig 1) has a number (Fig 1 shows a double-digit number) of the protuberances (Fig 6, blades 28) disposed within the channel,

But does not explicitly teach a specific range of number of protuberances.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have further modified the protuberance count to cover an entirety of the range 50 to 250 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 15, Wu further teaches each of the protuberances (Fig 6, 28) has 
   a height of inches from the inner surface of the channel base (blade 28 has a height of the scale inches via scale from [0058] handling), 

But does not explicitly teach a specific range of protuberances’ height.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have further modified the protuberance height to cover an entirety of the range 0.05 inches to 0.07 inches since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 16, Wu already teaches the lid (Fig 1) does not comprise a gasket (Figs 2 and 4 show only lid and container, no gasket, thereby gasketless).

Regarding claim 22, Wu already teaches the lid (Fig 1) has between 150 to 180 (50 to 250) of the protuberances (Fig 6, blades 28) disposed within the channel.

Regarding claim 23, Wu further teaches each of the protuberances (Fig 6, 28) is generally circular in cross section (Fig 6 shows 28 with generally circular cross-section; examiner notes no specific definition of “generally” or “circular”) and has a diameter (has a diameter),

But does not explicitly teach a specific range of number of protuberances.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have further modified the protuberance diameter between about 0.04 inches to 0.051 inches since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 24, Wu does not explicitly teach that each of the protuberances (Fig 6, 28) is generally cylindrical in shape and has a generally hemispherical outer end.

However, it would have been an obvious matter of design choice to modify the general shape and generally an outer end of the protuberance of Wu to include being generally cylindrical in shape and have a generally hemispherical outer end, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV)(B), In re Dailey, 149 USPQ 47.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 27, Wu further teaches the protuberances (Fig 6, 28) are spaced apart regularly ([0010] and Fig 1, 28 shown regularly placed, necessarily to maintain uniform seal) within the channel so that a pitch distance (Fig 1 shows spaced apart at a pitch distance, since Fig 6 aligns 28 with 10, and 10 is shown spaced apart) between adjacent protuberances is generally uniform about a perimeter (Fig 1, a pitch distance between adjacent 28 is generally uniform about a perimeter of the lid) of the lid (Fig 1), and the lid has a number (Fig 1 shows a double-digit number) of the protuberances disposed within the channel,

But does not explicitly teach a specific range of number of protuberances.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have further modified the protuberance count to cover an entirety of the range 50 to 250 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.


Regarding claim 28, Wu further teaches each of the protuberances is generally circular in cross section (Fig 6 shows 28 with generally circular cross-section; examiner notes no specific definition of “generally” or “circular”).

Regarding claim 29, Wu further teaches each of the protuberances has    a height of inches from the inner surface of the channel base (blade 28 has a height of the scale inches via scale from [0058] handling), each of the protuberances has a diameter (has a diameter), and each of the protuberances is shaped (has a generally circular shape),

But does not explicitly teach a specific range of protuberances’ height.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have further modified the protuberance height to cover an entirety of the range 0.05 inches to 0.07 inches since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

But does not explicitly teach a specific range of number of protuberances.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have further modified the protuberance diameter between about 0.04 inches to 0.051 inches since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

But does not explicitly teach each protuberance is generally cylindrical in shape and has a generally hemispherical outer end.
However, it would have been an obvious matter of design choice to modify the general shape and generally an outer end of the protuberance of Wu to include being generally cylindrical in shape and have a generally hemispherical outer end, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV)(B), In re Dailey, 149 USPQ 47.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731